Title: From Thomas Jefferson to George Jefferson, 20 May 1798
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Philadelphia May 20. 98.
          
          I recieved yesterday your favor of the 14th. and am well pleased with the sale of my tobacco: for tho’ if no check were to happen I think it would continue to rise, yet considering the critical affairs of this country, & still more of England, I think a check very possible, & that it must take place this summer, if at all. the price obtained secures my making two paiments of 1200. D. each in autumn, about which I was anxious. I inclose you the manifest for the Bedford tobacco, 16446 ℔ I have directed that from Monticello, whatever it is, to be forwarded immediately. I must ask you for information of the highest price which has been given for wheat and flour at Richmond or Manchester from Dec. 1. to Apr. 30. as I sold in Albemarle with a reference to that, & shall have to settle immediately on my return. I think I wrote to you before to attend to the price for me, and stated the times, & perhaps more exactly than I do now, as I write from memory at present, & may have forgotten.—a workman (Richardson) to whom I owed 11. D. 72 c wishing to recieve it in Richmond I have given him an order on you. I am afraid I am near the bottom of my funds in your hands for tho’ one of the bonds for which they were destined will not be called for, yet the wheat & other small expences of which I have no account must have been of some amount. I will thank you for a statement. I inclosed you on the 10th. a bill of lading for between 20. & 30. packages by the sloop Sally, desiring them to be forwarded by the first Milton boats. I will thank you, as soon as they are forwarded to drop a line of information to mr J. W. Eppes, at his father’s in Chesterfield, because as soon as he knows they are forwarded up the river, I have proposed to him & my daughter to proceed to Monticello. There is a weekly rider from the post office to mr Eppes’s neighborhood in Chesterfield. I am with great esteem Dr. Sir
          Your friend & servt
          
            Th: Jefferson
          
          
          
            P.S. I have opened my letter to ask whether it will be practicable and will not be prudent to have some guarantee of mr Hooper. I know nothing of him, having never before heard of him: but the credit is so long & the times so perilous, that it would be desireable. it is the usage here to require two guarantors with every transaction of any length. one I should think proper, but I leave it to yourself altogether.
          
        